I cannot agree with the majority in holding that the instruction given by the trial court as to alibi evidence is not prejudicial. The instruction is quoted in the majority opinion and need not be repeated.
An alibi is not, accurately speaking, a defense though frequently designated as such. It is merely in rebuttal of the state's evidence. Although easily fabricated, evidence as to an alibi is nevertheless legitimate and may be the only evidence available to disprove a false accusation. Cases dealing with instructions relating to the effect of failure to prove an alibi are collected in annotations in 14 A.L.R. 1426, 67 A.L.R. 122, and 146 A.L.R. 1377. As a general rule, courts have held that the giving of instructions substantially similar to the instruction excepted to in the present case is error *Page 72 
but have differed as to whether the error is prejudicial. In some jurisdictions, the trial court may with propriety comment on the evidence. In this state the trial judge is limited in charging the jury to matters of law and cannot express his opinion on the facts, credibility of witnesses and weight of testimony. SDC 34.3651; State v. Ferguson, 48 S.D. 346, 204 N.W. 652. In Thompson on Trials, § 2442, the author says:
"It has been held proper to instruct the jury that an unsuccessful attempt to prove an alibi, in a criminal case is a circumstance to be weighed against the defendant. The propriety of such an instruction, especially in those jurisdictions which scrupulously uphold the independence of juries, may be doubted; since the weight to be attached to this circumstance is exclusively for the jury, and where they receive such an admonition from the bench, they are liable to give undue weight to it."
Instructions including the language complained of in the present case have been held prejudicially erroneous. Asher v. State, 201 Ind. 353, 168 N.E. 456; State v. Blair, 115 W. Va. 549, 177 S.E. 307. See, also, Henry v. State, 51 Neb. 149, 70 N.W. 924, 66 Am. St. Rep. 450; Canty v. State, 242 Ala. 589,7 So.2d 292; People v. Rabinowitz, 290 N.Y. 386, 49 N.E.2d 495, 146 A.L.R. 1373; People v Costello, 21 Cal.2d 760,135 P.2d 164. In the Costello case, the court had under review the giving of an instruction including language to the effect that, while jurors are not to hesitate in giving the defense of alibi full weight when established, still they are to scrutinize the testimony offered in support of an alibi with care, that they may be satisfied that a fabricated defense is not being imposed upon them. The court held that the giving of such an instruction was prejudicial error and that the harm resulting therefrom was not overcome by general instructions so as to justify on that ground an affirmance.
Evidence of an alibi should be subjected to no different test than that applied to any other material evidence. It is not the law that a jury must give less credit to testimony of alibi witnesses or more careful scrutiny than to other evidence. In the present case the giving of the instruction *Page 73 
charging the jury in effect to scrutinize the alibi evidence differently than other evidence was, in my opinion, erroneous and prejudicial. The majority opinion refers to language in the instruction as being fair to the accused. The fact that the court gave proper instruction as to reasonable doubt did not remove the prejudice to the defendant necessarily resulting from the specific errors in the giving of the instruction.
POLLEY, J., concurs in the dissent.